DETAILED ACTION

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.

Election/Restriction
The remarks have been found persuasive, group II and group III are rejoined.

Claim interpretation:
The remarks do not contest the claim interpretation under 35 USC § 112(f), therefore “controller… configured to” is interpreted under 35 USC § 112(f) as discussed herein below.

Rejections under 35 USC § 112(a) and 112(b):
	Page 8 of the remarks correctly asserts that paragraph [0047] only teaches closing the isolation valve when the pressure senses an increase in pressure above a threshold, paragraph [0049] teaches that the controller closes the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet and activate an uninterruptable power supply substantially simultaneously.  There is no disclosure that each of:
 1) closing the isolation valve
 2) initiate an inert gas flow to the nozzle through the gas inlet and 
3) activate an uninterruptable power supply 
based on the measured pressure by the pressure sensor.  That is, while the valve is disclosed to close contingent upon a pressure sensor, there is no suggestion of also, in addition to the valve, initiating an inert gas flow and activating an uninterruptable power supply based on the measured pressure by the pressure sensor.  
	The remarks take the position on page 9 that paragraph [0048] of the originally filed specification  teaches the controller 180 closes the isolation valve 185, initiates inert gas flow to the nozzle 120 and activates the uninterruptible power supply 510 to power the heating element 505 substantially simultaneously.  The examiner agrees, however the issue is not whether the instant disclosure provides a controller to perform (1)-(3) above substantially simultaneously, the issue is whether the applicant had possession of an embodiment where the controller performs (1)-(3) above based on the measured pressure by the pressure sensor.  This is clearly not disclosed in paragraph [0048] of the instant disclosure.  The remarks than point to paragraph [0046] for teaching closing the isolation valve 185 based on the measured pressure.  The examiner agrees that the controller in some embodiments closes the valve based on pressure measured by the pressure sensor, however paragraph [0046] is silent as to additionally simultaneously initiating an inert gas flow and activating an uninterruptable power supply based on the measured pressure by the pressure sensor.
	The remarks then take the position on page 10 that the examiner did not consider the disclosure as a whole.  Further suggesting that the examiner considered individual portions of the disclosure in isolation without considering the relationship between the related paragraphs describing the controller and the controller’s functions.  based on the measured pressure by the pressure sensor.  At best the present invention suggests either closing the isolation valve based on the measured pressure by the pressure sensor or “wherein a controller …is configured to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and activate an uninterruptable power supply substantially simultaneously”.
	The remarks concerning the proposed amendment in the interview summary of 12 February 2021 are not addressed as the proposed amendment is not the amendment that was made in the claims filed 29 March 2021.
	The remarks then suggest a device that is programmed to perform specific functions is physically different from a device that is not programmed to perform specific functions.  The examiner agrees.  However, there is no disclosure of a programmed device.  There is no disclosure of any algorithm or program.  Rather the instant specification merely describes a controller.  The controller is not disclosed to be a “programmable logic controller” as suggested in the remarks.  Indeed, specification provides no specific explanation as to what the structure of the controller is that allow for the functions to be performed.  Therefore the claims are indefinite under 35 USC § 112(b) for invoking 35 USC § 112(f) and not defining the structure of the functionally claimed language.  

In some embodiments, the isolation valve 185 is controlled by a controller 180. The controller is connected to a pressure sensor 170 in the vacuum chamber 105. For example, when the pressure sensor 175 senses an increase in pressure above a threshold pressure (i.e. - loss of vacuum) in the vacuum chamber 105, the controller 180 closes the isolation valve 185 to prevent oxygen from entering the nozzle 120. In some embodiments, when the pressure in the vacuum chamber 105 is reduced below a threshold pressure, the controller 180 opens the isolation valve 185. Therefore, in some embodiments, when the chamber is opened for maintenance or servicing, the pressure sensor 175 detects the increase in pressure and the controller 180 closes the isolation valve 185. After servicing the tool, a vacuum is drawn in the chamber 105 so that EUV production can continue. When the vacuum reaches a threshold pressure the controller 180 opens isolation valve 185 and droplet generation can begin.

Further paragraph [0048] recites:
In some embodiments, a heating element 505 is connected to the nozzle 120 to maintainDMUS 152811464-1.095714.0416 14 
P20171559US00 095714-0416 
the nozzle at the operating temperature during maintenance and servicing, as shown in FIG. 6. In some embodiments, the temperature of the nozzle is maintained at about 2500 C during maintenance and servicing. The heating element 505 is connected to an uninterruptible power supply 510 to continuously provide power to the heating element 505 during maintenance or servicing. In some embodiments, the uninterruptible power supply 510 is connected to a power distribution unit 515 of the EUVL tool. In some embodiments, the uninterruptible power supply 510 is connected to the controller 180. In some embodiments, the controller 180 closes the isolation valve 185 and activates the uninterruptible power supply 510 substantially simultaneously. In some embodiments, the controller 180 also opens a valve from the inert gas source (not shown) to cause inert gas to flow into the nozzle 120 through inlet 175. In some embodiments, the controller 180 closes the isolation valve 185, initiates inert gas flow to the nozzle 120, and activates the uninterruptible power supply 510 to power the heating element 505 substantially simultaneously. 

As seen in the description above, while these paragraphs teach the controller controlling an isolation valve and connected to various components, there is no actual structure 
“If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention "may be controlled by known differential pressure, valving and control equipment" was not a disclosure of any structure corresponding to the claimed "control means for operating [a] valving " and the claim was held indefinite). See also Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1376, 58 USPQ2d 1801, 1806 (Fed. Cir. 2001)”

In the instant case, the description provides no structure to the claimed controller.  The controller is disclosed to interact with certain structural elements, however the actual structure of the controller itself to provide functional control to those elements is absent leaving the scope of the claim indefinite.  Additionally, considering that the controller is not defined within the specification, raises the issue of whether the applicant has met the written description requirement under 35 USC § 112(a).  MPEP 2181 (II) (A): recites:

Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112, first paragraph). In Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008)

In the instant case, since the specification does not clearly associate structure to the controller, the specification fails to meet the written description requirement under 112(a) and rejected herein below.


Claim rejections under 35 USC § 103
The remarks have been found persuasive.  Therefore, the obvious type rejections have been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller operatively connected to the pressure sensor in configured to close the isolation valve and to activate an uninterruptable power supply substantially simultaneously when the pressure sensor senses a pressure above a threshold pressure in the chamber” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, 21-24 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “a controller”.  Specifically, the controller is not defined within the specification and thus raises the issue of whether the applicant 

Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112, first paragraph). In Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008)

In the instant case, since the specification does not clearly associate structure to the controller, the specification fails to meet the written description requirement under 112(a).
Further claim 1, lacks written description under 35 USC § 112(a).  Specifically, there is no disclosed embodiment that teaches “a controller operatively connected to the pressure sensor is configured to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and  activate an uninterruptable power supply substantially simultaneously based on the measured pressure by the pressure sensor ” as required by independent claim 1.  Paragraph [0047] of the instant published application recites: “the isolation valve 185 is controlled by a controller 180. The controller is connected to a pressure sensor 170 in the vacuum chamber 105. For example, when the pressure sensor 175 senses an increase in pressure above a threshold pressure (i.e.--loss of vacuum) in the vacuum chamber 105, the controller 180 closes the isolation valve 185 to prevent oxygen from entering the nozzle 120” and paragraph [0049] recites “In some embodiments, the controller 180 closes the isolation valve 185, initiates inert 
That is, the specification supports an embodiment where 1) “a controller operatively connected to the pressure sensor is configured to close the isolation valve  when the pressure sensor senses a pressure above a threshold pressure in the chamber” or another embodiment where 2) “the controller 180 closes the isolation valve 185, initiates inert gas flow to the nozzle 120, and activates the uninterruptible power supply 510 to power the heating element 505 substantially simultaneously”.  However, there is no suggestion that the substantially simultaneous closing of the isolation valve and activation of the uninterruptable power supply occurs when a condition is sensed by the pressure sensor as required by claim 1.  Indeed, the specification is silent with regards to combination of embodiments.  Therefore, the claim fails to meet the requirement for written description under 35 USC § 112 (a).
Claims 2-7 lack written description by virtue of their dependencies on independent claim 1.
Claims 8 and 21 require the same limitations as claim 1 and therefore lack written description as discussed above.
Claims 9-13, 15, 22-24 and 26-27 lack written description by virtue of the dependencies on respective independent claims 8 and 21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, 21-24 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lacks enabling disclosure “a controller operatively connected to the pressure sensor is configured to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and  activate an uninterruptable power supply substantially simultaneously based on the measured pressure by the pressure sensor”.  Specifically, the specification allows for any controller to perform the functions of closing the valve initiating a gas flow and activating an uninterruptable power supply.  However, the specification teaches no structure to a controller.  The remarks suggest such a controller is a programmable logic controller, however such a controller is not disclosed nor suggested in the instant specification.  The nature of the invention is to control an isolation valve 185 to prevent oxygen from entering the UEV nozzle during maintenance or servicing ([0047]) to prevent formation of tin oxides that would form solid particles that could clog the nozzle tip ([0043]).  However, the specification is completely silent as to what constitutes a controller to perform the claimed functions.  Indeed, figures 5 and 
Claims 8 and 21 require the same limitations as claim 1 and therefore lack enabling disclosure as discussed above.
Claims 9-13, 15, 22-24 and 26-27 lack written description by virtue of the dependencies on respective independent claims 8 and 21.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 21-24 and 26-27  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “controller…configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881